Title: To George Washington from John Potts, 20 December 1777
From: Potts, John
To: Washington, George



Sir
[20 December 1777]

As the decision of the present most direful and unhappy contest cannot in any degree be affected by or depend upon the distress which individuals must suffer by a seperation from their nearest and most indearing connections And as the benevolent & humane Character of your Excellency is universally acknowledged I am encouraged (altho personally a Stranger) to address you for permission to remove my family & Household furniture from my house in the Country into Philadelphia or if that shd be apprehended to be too great an indulgence that I might be permitted to use two or three Waggons unmolested When I departed from my house & by that means deprived my Wife & Children of that protection which a Husband & Parent can afford (& which I am assured is absolutely necessary to preserve them from savage Cruelty) I had great reason to beleive that myself as many other quiet Citizens were should be torn from every thing I held dear & drove into Banishmt for an indefinite Term Permit me to apply to the feelings of your Excellency’s own heart for an answer to my request. I am with the greates Respect Your Excellency’s most Obedient Humble Servant

Jno. Potts

